Judge O’Rear’s
dissenting opinion:
I am unable to agree with the four members of the court who hold that the presence of the accused in a felony trial can be dispensed with even by his consent, during the impaneling of the jury, or at any other stage of the trial. Bill of Rightss Const. section 11; Cr. Code, section 183; Meece v. Commonwealth, 78 Ky., 586; Rutherford v. Commonwealth, 78 Ky., 642; Temple v. Commonwealth, 14 Bush, 769, 29 Am. Rep., 442; Allen v. Commonwealth, 86 Ky., 642, 6 S. W., 645; Hopt v. People of Utah, 110 U. S., 574, 4 Sup. Ct., 202, 28 L. Ed., 262.
Nor can I agree that the evidence .by Jones and Day of fragmentary conversations alleged to have occurred in Laurel county, between appellant and some other person, when.it is conceded that the portions detailed are incomplete and disconnected from what went before or followed, is relevant as admissions by the accused. Berry v. Commonwealth, 10 Bush, 16; Terrell v. Commonwealth, 13 Bush, 246.
I concur with the majority of the court that the rejection of the communication between Youtsey and his wife was proper.
Response to petition of appellant for rehearing by Judge Hobson:
The questions called to our. attention in the petition for rehearing under the Constitution of the United States were considered by the court on the original hearing (80 S. W., *18211), 25 R., 2213, and we adhere to the conclusion there reached that no right of appellant under the fifth, sixth, or fourteenth amendment to the Constitution of the United States has been violated.
The motion for rehearing is overruled.